                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

KENNETH TEAGUE,                                 )
                                                )
              Plaintiff,                        )
                                                )
v.                                              )      No.:   3:19-CV-211-TAV-HBG
                                                )
BLOUNT COUNTY,                                  )
                                                )
              Defendant.                        )


                      MEMORANDUM OPINION AND ORDER

       This pro se prisoner’s complaint filed under 42 U.S.C. § 1983 is before the Court

for screening pursuant to the Prison Litigation Reform Act (“PLRA”).

I.     SCREENING STANDARD

       Under the PLRA, district courts must screen prisoner complaints and shall, at any

time, sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim for

relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B)

and 1915A. The dismissal standard the Supreme Court set forth in Ashcroft v. Iqbal, 556

U.S. 662 (2009) and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) “governs

dismissals for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because

the relevant statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630

F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial review under the PLRA, a

complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).

Courts liberally construe pro se pleadings filed in civil rights cases and hold them to a less
stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S.

519, 520 (1972). In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish

that he was deprived of a federal right by a person acting under color of state law. Braley

v. City of Pontiac, 906 F.2d 220, 223 (6th Cir. 1990).

II.    ALLEGATIONS OF THE COMPLAINT

       Plaintiff complains that the jail is over-populated, with four men being placed in

each two-man cell, and that sometimes there are as many as 20 people in a cell during the

intake process [Doc. 4 p. 5-6]. Plaintiff states that the inmates in intake are given a matt

and blanket at night, but that the items are removed each morning, such that the inmates

have to sit on concrete during the day [Id.]. He also complains that during the winters, the

windows and walls “sweat,” which causes black mold to form in the corners [Id. at 6].

Plaintiff further asserts that he has glaucoma, and that he went five days without his eye

drops on one occasion [Id.].

       Plaintiff has included the names of 19 other inmates in his complaint, claiming that

these individuals “wish to participate” in his claims [Id.].

III.   ANALYSIS

       As a preliminary matter, the Court notes that none of the other 19 inmates who

purportedly wish to join this action signed the complaint. Therefore, they are not plaintiffs

in this action, and Plaintiff has no standing to assert the constitutional rights of other

prisoners. See   Newsom v Norris, 888 F.2d 371, 381 (6th Cir. 1989). Accordingly, the

merits of the instant complaint will be considered as to Plaintiff only.

                                              2
       Turning to Plaintiff’s complaints concerning conditions at the Blount County Jail,

the Court notes that “the Constitution does not mandate comfortable prisons.” Rhodes v.

Chapman 452 U.S. 337, 349 (1981). Only “extreme deprivations” that deny a prisoner

“‘the minimal civilized measure of life’s necessities” will establish a conditions of

confinement claim. Hudson v. McMillan, 503 U.S. 1, 8–9 (1992) (citations and quotations

omitted). Prison authorities may not, however, “ignore a condition of confinement that is

sure or very likely to cause serious illness and needless suffering the next week or month

or year.” Helling v. McKinney, 509 U.S. 25, 33 (1993). In examining such claims, the

court must determine whether the risk of which the plaintiff complains is “so grave that it

violates contemporary standards of decency to expose anyone unwillingly to such a risk.

In other words, the prisoner must show that the risk of which he complains is not one that

today’s society chooses to tolerate.” Id. at 36 (1993); see also Rhodes, 452 U.S. at 347.

       There is nothing in Plaintiff’s complaint to suggest that mold or overcrowding in

the Blount County Jail violates the Eighth Amendment, as Plaintiff has not alleged that

these conditions have actually caused him harm or resulted in the denial of any of his basic

needs. See Wilson v. Seiter, 501 U.S. 294, 298 (1991); Rhodes, 452 U.S. at 345-48.

Moreover, as the Court has already noted, Plaintiff cannot assert the constitutional rights

of other prisoners. See, e.g., Newsom, 888 F.2d at 381. Therefore, these allegations fail to

state a claim upon which relief may be granted under § 1983.




                                             3
       Next, the Court considers Plaintiff’s claim that he was denied eye drops for five

days. The Court notes that a prisoner’s constitutional right to medical care is abridged only

if officials acted with deliberate indifference to his medical needs. Estelle v. Gamble, 429

U.S. 97, 103-04 (1978).      The test for establishing deliberate indifference is one of

“subjective recklessness as used in the criminal law.” Farmer v. Brennan, 511 U.S. 825,

839 (1994). Under this standard, a State actor is not liable under § 1983 unless the plaintiff

alleges facts which, if true, would demonstrate that the prison official (1) knew that the

inmate faced a substantial risk of serious harm; and (2) disregarded that risk by failing to

take reasonable measures to abate it. Farmer, 511 U.S. at 847.

       Plaintiff has not alleged that any policy or custom of the Blount County Jail caused

him to go without his eye drops for five days, and absent such an allegation, he cannot state

a claim against Blount County for the denial of adequate medical care. See Monell v. Dept.

of Social Serv., 436 U.S. 658, 691-92 (1978) (holding municipality liability requires that

the action causing constitutional tort be predicated on municipality’s policy or custom).

Because inadvertence or negligence cannot support an Eighth Amendment claim, the Court

finds Plaintiff’s bare allegation that he was without eye drops for five days insufficient to

state a claim upon which relief may be granted under § 1983. See Estelle, 429 U.S. at 105-

06 (noting “an inadvertent failure to provide adequate medical care cannot be said to

constitute an unnecessary and wanton infliction of pain or to be repugnant to the conscience

of mankind” so as to violate the Eighth Amendment).




                                              4
IV.      CONCLUSION

         For the reasons set forth above, the Court finds that Plaintiff has failed to state a

claim upon which relief may be granted under § 1983, and this action is DISMISSED

WITH PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B).

         Further, the Court CERTIFIES that any appeal taken from this decision would

not be taken in good faith and would be frivolous. 28 U.S.C. § 1915(a)(3); Fed. R. App.

P. 24.

         AN APPROPRIATE JUDGMENT WILL ENTER.

         IT IS SO ORDERED.


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE




                                               5
